Exhibit 10.3
WOLVERINE WORLD WIDE, INC.
AMENDED AND RESTATED
1997 STOCK INCENTIVE PLAN
SECTION 1
Establishment of Plan; Purpose of Plan
1.1 Establishment of Plan. The Company hereby establishes the 1997 STOCK
INCENTIVE PLAN (the “Plan”) for its corporate, divisional and Subsidiary
officers and other key employees. The Plan permits the grant and award of Stock
Options, Restricted Stock, and Stock Awards.
1.2 Purpose of Plan. The purpose of the Plan is to provide officers and key
management employees of the Company, its divisions and its Subsidiaries with an
increased incentive to make significant and extraordinary contributions to the
long-term performance and growth of the Company and its Subsidiaries, to join
the interests of officers and key employees with the interests of the Company’s
stockholders through the opportunity for increased stock ownership and to
attract and retain officers and key employees of exceptional abilities. The Plan
is further intended to provide flexibility to the Company in structuring
long-term incentive compensation to best promote the foregoing objectives.
Within that context, the Plan is intended to provide performance-based
compensation under Section 162 (m) of the Code and shall be interpreted,
administered and amended if necessary to achieve that purpose.
SECTION 2
Definitions
The following words have the following meanings unless a different meaning is
plainly required by the context:
2.1 “Act” means the Securities Exchange Act of 1934, as amended.
2.2 “Board” means the Board of Directors of the Company.
2.3 “Change in Control” means (a) the failure of the Continuing Directors at any
time to constitute at least a majority of the members of the Board; (b) the
acquisition by any Person other than an Excluded Holder of beneficial ownership
(within the meaning of Rule l3d-3 issued under the Act) of 20% or more of the
outstanding Common Stock or the combined voting power of the Company’s
outstanding securities entitled to vote generally in the election of directors;
(c) the approval by the stockholders of the Company of a reorganization, merger
or consolidation, unless with or into a Permitted Successor; or (d) the approval
by the stockholders of the Company of a complete liquidation or dissolution of
the Company or the sale or disposition of all or substantially all of the assets
of the Company other than to a Permitted Successor.
2.4 “Code” means the Internal Revenue Code of 1986, as amended.
2.5 “Committee” means the Compensation Committee of the Board or such other
committee as the Board shall designate to administer the Plan. The Committee
shall consist of at least two members of the Board and all of its members shall
be “non-employee directors” as defined in Rule 16b-3 issued under the Act and
“outside directors” as defined in the regulations issued under Section 162(m) of
the Code.

 

 



--------------------------------------------------------------------------------



 



2.6 “Common Stock” means the Common Stock of the Company, $1 par value.
2.7 “Company” means Wolverine World Wide, Inc., a Delaware corporation, and its
successors and assigns.
2.8 “Continuing Directors” mean the individuals constituting the Board as of the
date this Plan was adopted and any subsequent directors whose election or
nomination for election by the Company’s stockholders was approved by a vote of
three-quarters (3/4) of the individuals who are then Continuing Directors, but
specifically excluding any individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as the term is
used in Rule 14a-1 I of Regulation 14A issued under the Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.
2.9 “Employee Benefit Plan” means any plan or program established by the Company
or a Subsidiary for the compensation or benefit of employees of the Company or
any of its Subsidiaries.
2.10 “Excluded Holder” means (a) any Person who at the time this Plan was
adopted was the beneficial owner of 20% or more of the outstanding Common Stock;
or (b) the Company, a Subsidiary or any Employee Benefit Plan of the Company or
a Subsidiary or any trust holding Common Stock or other securities pursuant to
the terms of an Employee Benefit Plan.
2.11 “Incentive Award” means the award or grant of a Stock Option, Restricted
Stock, or Stock Award to a Participant pursuant to the Plan.
2.12 “Market Value” shall equal the closing market price of shares of Common
Stock reported on the New York Stock Exchange (or any successor exchange that is
the primary stock exchange for trading of Common Stock) on the date of grant,
exercise or vesting, as applicable, or if the New York Stock Exchange (or any
such successor) is closed on that date, the last preceding date on which the New
York Stock Exchange (or any such successor) was open for trading and on which
shares of Common Stock were traded.
2.13 “Participant” means a corporate officer, divisional officer or any key
employee of the Company, its divisions or its Subsidiaries is granted an
Incentive Award under the Plan.
2.14 “Permitted Successor” means a company which, immediately following the
consummation of a transaction specified in clauses (c) and (d) of the definition
of “Change in Control” above, satisfies each of the following criteria: (a) 50%
or more of the outstanding common stock of the company and the combined voting
power of the outstanding securities of the company entitled to vote generally in
the election of directors (in each case determined immediately following the
consummation of the applicable transaction) is beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the beneficial
owners of the Company’s outstanding Common Stock and outstanding securities
entitled to vote generally in the election of directors
(respectively) immediately prior to the applicable transaction; (b) no Person
other than an Excluded Holder beneficially owns, directly or indirectly, 20% or
more of the outstanding common stock of the company or the combined voting power
of the outstanding securities of the company entitled to vote generally in the
election of directors (for these purposes the term Excluded Holder shall include
the company, any subsidiary of the company and any employee benefit plan of the
company or any such subsidiary or any trust holding common stock or other
securities of the company pursuant to the terms of any such employee benefit
plan); and (c) at least a majority of the board of directors is comprised of
Continuing Directors.

 

2



--------------------------------------------------------------------------------



 



2.15 “Person” has the same meaning as set forth in Sections 13(d) and 14(d)(2)
of the Act.
2.16 “Restricted Period” means the period of time during which Restricted Stock
awarded under the Plan is subject to restrictions. The Restricted Period may
differ among Participants and may have different expiration dates with respect
to shares of Common Stock covered by the same Incentive Award.
2.17 “Restricted Stock” means Common Stock awarded to a Participant pursuant to
Section 6 of the Plan.
2.18 “Retirement” means the voluntary termination of all employment by a
Participant after the Participant has attained 60 years of age, or such other
age as shall be determined by the Committee in its sole discretion or as
otherwise may be set forth in the Incentive Award agreement or other grant
document with respect to a Participant and a particular Incentive Award.
2.19 “Stock Award” means an award of Common Stock awarded to a Participant
pursuant to Section 7 of the Plan.
2.20 “Stock Option” means the right to purchase Common Stock at a stated price
for a specified period of time. For purposes of the Plan, a Stock Option may be
either an incentive stock option within the meaning of Section 422(b) of the
Code or a nonqualified stock option.
2.21 “Subsidiary” means any company or other entity of which 50% or more of the
outstanding voting stock or voting ownership interest is directly or indirectly
owned or controlled by the Company or by one or more Subsidiaries of the
Company.
SECTION 3
Administration
3.1 Power and Authority. The Committee shall administer the Plan. The Committee
may delegate record keeping, calculation, payment and other ministerial
administrative functions to individuals designated by the Committee, who may be
employees of the Company and its Subsidiaries. Except as limited in this Plan or
as may be necessary to assure that this Plan provides performance-based
compensation under Section 162(m) of the Code, the Committee shall have all of
the express and implied powers and duties set forth in this Plan, shall have
full power and authority to interpret the provisions of the Plan and Incentive
Awards granted under the Plan and shall have full power and authority to
supervise the administration of the Plan and Incentive Awards granted under the
Plan and to make all other determinations considered necessary or advisable for
the administration of the Plan. All determinations, interpretations and
selections made by the Committee regarding the Plan shall be final and
conclusive. The Committee shall hold its meetings at such times and places as it
deems advisable. Action may be taken by a written instrument signed by a
majority of the members of the Committee and any action so taken shall be fully
as effective as if it had been taken at a meeting duly called and held. The
Committee shall make such rules and regulations for the conduct of its business
as it deems advisable.

 

3



--------------------------------------------------------------------------------



 



3.2 Grants or Awards to Participants. In accordance with and subject to the
provisions of the Plan, the Committee shall have the authority to determine all
provisions of Incentive Awards as the Committee may deem necessary or desirable
and as are consistent with the terms of the Plan, including, without limitation,
the following: (a) the persons who shall be selected as Participants; (b) the
nature and, subject to the limitation set forth in Section 4.2 of the Plan,
extent of the Incentive Awards to be made to each Participant (including the
number of shares of Common Stock to be subject to each Incentive Award, any
exercise price, the manner in which an Incentive Award will vest or become
exercisable and the form of payment for the Incentive Award); (c) the time or
times when Incentive Awards will be granted; (d) the duration of each Incentive
Award; and (e) the restrictions and other conditions to which payment or vesting
of Incentive Awards may be subject.
3.3 Amendments or Modifications of Awards. The Committee shall have the
authority to amend or modify the terms of any outstanding Incentive Award in any
manner, provided that the amended or modified terms are not prohibited by the
Plan as then in effect and provided such actions do not cause an Incentive Award
not already subject to Section 409A of the Code to become subject to
Section 409A of the Code, unless the Committee expressly determines to make an
Incentive Award subject to Section 409A of the Code, including, without
limitation, the authority to: (a) modify the number of shares or other terms and
conditions of an Incentive Award; provided that any increase in the number of
shares of an Incentive Award other than pursuant to Section 4.3 shall be
considered to be a new grant with respect to such additional shares for purposes
of Section 409A of the Code and such new grant shall be made at Market Value on
the date of grant; (b) extend the term of an Incentive Award to a date that is
no later than the earlier of the latest date upon which the Incentive Award
could have expired by its terms under any circumstances or the 10th anniversary
of the date of grant (for purposes of clarity, as permitted under Section 409A
of the Code, if the term of a Stock Option is extended at a time when the Stock
Option price equals or exceeds the Market Value, it will not be an extension of
the term of the Stock Option, but instead will be treated as a modification of
the Stock Option and a new Stock Option will be treated as having been granted);
(c) accelerate the exercisability or vesting or otherwise terminate any
restrictions relating to an Incentive Award; (d) accept the surrender of any
outstanding Incentive Award; and (e) to the extent not previously exercised or
vested, authorize the grant of new Incentive Awards in substitution for
surrendered Incentive Awards; provided, however, that such new grant of
Incentive Awards will be considered to be a new grant for purposes of
Section 409A of the Code and such new grant shall be made at Market Value on the
date of the new grant.
3.4 Indemnification of Committee Members. Neither any member or former member of
the Committee nor any individual to whom authority is or has been delegated
shall be personally responsible or liable for any act or omission in connection
with the performance of powers or duties or the exercise of discretion or
judgment in the administration and implementation of the Plan. Each person who
is or shall have been a member of the Committee shall be indemnified and held
harmless by the Company from and against any cost, liability or expense imposed
or incurred in connection with such person’s or the Committee’s taking or
failing to take any action under the Plan. Each such person shall be justified
in relying on information furnished in connection with the Plan’s administration
by any appropriate person or persons.

 

4



--------------------------------------------------------------------------------



 



SECTION 4
Shares Subject to the Plan
4.1 Number of Shares. Subject to adjustment as provided in Section 4.3 of the
Plan, a maximum of 1,000,000 shares of Common Stock (not including any
adjustments occurring before the date of this amendment pursuant to Section 4.3)
shall be available for Incentive Awards under the Plan. Such shares shall be
authorized and may be either unissued or treasury shares.
4.2 Limitation Upon Incentive Awards. No Participant shall be granted, during
any calendar year, Incentive Awards with respect to more than 25% of the total
number of shares of Common Stock available for Incentive Awards under the Plan
set forth in Section 4.1 of the Plan, subject to adjustment as provided in
Section 4.3 of the Plan. The purpose of this Section 4.2 is to ensure that the
Plan provides performance-based compensation under Section 162(m) of the Code
and this Section 4.2 shall be interpreted, administered and amended if necessary
to achieve that purpose.
4.3 Adjustments. If the number of shares of Common Stock outstanding changes by
reason of a stock dividend, stock split, recapitalization, merger,
consolidation, combination, exchange of shares or any other change in the
corporate structure or shares of the Company, the number and kind of securities
subject to and reserved under the Plan, together with applicable exercise
prices, shall be appropriately adjusted. No fractional shares shall be issued
pursuant to the Plan and any fractional shares resulting from adjustments shall
be eliminated from the respective Incentive Awards. If an Incentive Award is
canceled, surrendered, modified, exchanged for a substitute Incentive Award or
expires or terminates during the term of the Plan but prior to the exercise or
vesting of the Incentive Award in full, the shares subject to but not delivered
under such Incentive Award shall be available for other Incentive Awards. If
shares subject to and otherwise deliverable upon the exercise of an Incentive
Award are surrendered to the Company in connection with the exercise or vesting
of an Incentive Award, the surrendered shares subject to the Incentive Award
shall be available for other Incentive Awards.
SECTION 5
Stock Options
5.1 Grant. A Participant may be granted one or more Stock Options under the
Plan. The Committee, in its discretion and except as otherwise limited by the
Plan, may provide in the initial grant of a Stock Option for the subsequent
automatic grant of additional Stock Options for the number of shares, if any,
that are subject to the initial Stock Option and surrendered to the Company in
connection with the exercise of the initial or any subsequently granted Stock
Option. Stock Options shall be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion. In addition, the Committee may vary, among Participants and
among Stock Options granted to the same Participant, any and all of the terms
and conditions of the Stock Options granted under the Plan. The Committee shall
have complete discretion in determining the number of Stock Options granted to
each Participant. The Committee may designate whether or not a Stock Option is
to be considered an incentive stock option as defined in Section 422(b) of the
Code.

 

5



--------------------------------------------------------------------------------



 



5.2 Stock Option Agreements. Stock Options shall be evidenced by stock option
agreements containing such terms and conditions, consistent with the provisions
of the Plan, as the Committee shall from time to time determine. To the extent
not covered by the stock option agreement, the terms and conditions of this
Section 5 shall govern.
5.3 Stock Option Price. The per share Stock Option price shall be determined by
the Committee; provided, that the per share Stock Option price shall be equal to
or greater than 100% of the Market Value on the date of grant.
5.4 Medium and Time of Payment. The exercise price for each share purchased
pursuant to a Stock Option granted under the Plan shall be payable in cash or,
if the Committee consents, in shares of Common Stock (including Common Stock to
be received upon a simultaneous exercise) or other consideration substantially
equivalent to cash. To the extent any such amendment would not cause a Stock
Option to become subject to Section 409A of the Code, unless the Committee
expressly determines to make a Stock Option subject to Section 409A of the Code,
the time and terms of payment may be amended with the consent of a Participant
before or after exercise of a Stock Option. The Committee may from time to time
authorize payment of all or a portion of the Stock Option price in the form of a
promissory note or other deferred payment installments according to such terms
as the Committee may approve. The Board may restrict or suspend the power of the
Committee to permit such loans and may require that adequate security be
provided.
5.5 Stock Options Granted to Ten Percent Stockholders. No Stock Option granted
to any Participant who at the time of such grant owns, together with stock
attributed to such Participant under Section 424(d) of the Code, more than 10%
of the total combined voting power of all classes of stock of the Company or any
of its Subsidiaries may be designated as an incentive stock option, unless such
Stock Option provides an exercise price equal to at least 110% of the Market
Value of the Common Stock and the exercise of the Stock Option after the
expiration of 5 years from the date of grant of the Stock Option is prohibited
by its terms.
5.6 Limits on Exercisability. Stock Options shall be exercisable for such
periods, not to exceed 10 years from the date of grant, as may be fixed by the
Committee. At the time of the exercise of a Stock Option, the holder of the
Stock Option, if requested by the Committee, must represent to the Company that
the shares are being acquired for investment and not with a view to the
distribution thereof. The Committee may in its discretion require a Participant
to continue the Participant’s service with the Company and its Subsidiaries for
a certain length of time prior to a Stock Option becoming exercisable and may
eliminate such delayed vesting provisions.
5.7 Restrictions on Transferability.
(a) General. Unless the Committee otherwise consents (before or after the option
grant) or unless the stock option agreement or grant provides otherwise; (i) no
incentive stock option granted under the Plan may be sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated except by
will or the laws of descent and distribution; and (ii) all Stock Options that
are not incentive stock options may be transferred; provided, that as a
condition to any such transfer the transferee must execute a written agreement
permitting the Company to withhold from the shares subject to the Stock Option a
number of shares having a Market Value at least equal to the amount of any
federal, state or local withholding or other taxes associated with or resulting
from the exercise of a Stock Option. All provisions of a Stock Option which are
determined with reference to the Participant, including without limitation those
which refer to the Participant’s employment with the Company or its
Subsidiaries, shall continue to be determined with reference to the Participant
after any transfer of a Stock Option.

 

6



--------------------------------------------------------------------------------



 



(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to the exercise of a Stock Option under
the Plan as the Committee deems advisable, including, without limitation,
restrictions under applicable federal or state securities laws.
5.8 Termination of Employment or Officer Status.
(a) General. If a Participant ceases to be employed by or an officer of the
Company or one of its Subsidiaries for any reason other than the Participant’s
death, disability, Retirement or termination for cause, the Participant may
exercise his or her Stock Options only for a period of 3 months after such
termination of employment or officer status, but only to the extent the
Participant was entitled to exercise the Stock Options on the date of
termination, unless the Committee otherwise consents or the terms of the stock
option agreement or grant provide otherwise. For purposes of the Plan, the
following shall not be deemed a termination of employment or officer status:
(i) a transfer of an employee from the Company to any Subsidiary; (ii) a leave
of absence, duly authorized in writing by the Company, for military service or
for any other purpose approved by the Company if the period of such leave does
not exceed 90 days; (iii) a leave of absence in excess of 90 days, duly
authorized in writing by the Company, provided that the employee’s right to
reemployment is guaranteed either by statute or contract; or (iv) a termination
of employment with continued service as an officer.
(b) Death. If a Participant dies either while an employee or officer of the
Company or one of its Subsidiaries or after the termination of employment other
than for cause but during the time when the Participant could have exercised a
Stock Option under the Plan, the Stock Option issued to such Participant shall
be exercisable by the personal representative of such Participant or other
successor to the interest of the Participant for 1 year after the Participant’s
death, but only to the extent that the Participant was entitled to exercise the
Stock Option on the date of death or termination of employment, whichever first
occurred, unless the Committee otherwise consents or the terms of the stock
option agreement or grant provide otherwise.
(c) Disability. If a Participant ceases to be an employee or officer of the
Company or one of its Subsidiaries due to the Participant’s disability, the
Participant may exercise a Stock Option for a period of 1 year following such
termination of employment, but only to the extent that the Participant was
entitled to exercise the Stock Option on the date of such event, unless the
Committee otherwise consents or the terms of the stock option agreement or grant
provide otherwise.
(d) Participant Retirement. If a Participant Retires as an employee or officer
of the Company or one of its Subsidiaries, any Stock Option granted under the
Plan may be exercised during the remaining term of the Stock Option, unless the
terms of the stock option agreement or grant provide otherwise.
(e) Termination for Cause. If a Participant is terminated for cause, the
Participant shall have no further right to exercise any Stock Option previously
granted, unless the Committee and the Board determine otherwise.

 

7



--------------------------------------------------------------------------------



 



SECTION 6
Restricted Stock
6.1 Grant. A Participant may be granted Restricted Stock under the Plan.
Restricted Stock shall be subject to such terms and conditions, consistent with
the other provisions of the Plan, as shall be determined by the Committee in its
sole discretion. The Committee may impose such restrictions or conditions,
consistent with the provisions of the Plan, to the vesting of Restricted Stock
as it deems appropriate. The Committee may also require that certificates
representing shares of Restricted Stock be retained and held in escrow by a
designated employee or agent of the Company or any Subsidiary until any
restrictions applicable to shares of Common Stock so retained have been
satisfied or lapsed.
6.2 Restricted Stock Agreements. Awards of Restricted Stock shall be evidenced
by restricted stock agreements containing such terms and conditions, consistent
with the provisions of the Plan, as the Committee shall from time to time
determine. Unless a restricted stock agreement provides otherwise, Restricted
Stock awards shall be subject to the terms and conditions set forth in this
Section 6.
6.3 Termination of Employment or Officer Status.
(a) General. In the event of termination of employment or officer status during
the Restricted Period for any reason other than death, disability, Retirement or
termination for cause, then any shares of Restricted Stock still subject to
restrictions at the date of such termination shall automatically be forfeited
and returned to the Company; provided, that in the event of a voluntary or
involuntary termination of the employment or officer status of a Participant by
the Company, the Committee may, in its sole discretion, waive the automatic
forfeiture of any or all such shares of Restricted Stock and/or may add such new
restrictions to such shares of Restricted Stock as it deems appropriate. For
purposes of the Plan, the following shall not be considered a termination of
employment or officer status: (i) a transfer of an employee from the Company to
any Subsidiary; (ii) a leave of absence, duly authorized in writing by the
Company, for military service or for any other purpose approved by the Company
if the period of such leave does not exceed 90 days; (iii) a leave of absence in
excess of 90 days duly authorized in writing by the Company, provided that the
employee’s right to reemployment is guaranteed either by statute or contract;
and (iv) a termination of employment with continued service as an officer.
(b) Death, Retirement or Disability. Unless the Committee otherwise consents or
unless the terms of the restricted stock agreement or grant provide otherwise,
in the event a Participant terminates his or her employment with the Company
because of death, disability or Retirement during the Restricted Period, the
restrictions applicable to the shares of Restricted Stock shall terminate
automatically with respect to that number of shares (rounded to the nearest
whole number) equal to the total number of shares of Restricted Stock granted to
such Participant multiplied by the number of full months that have elapsed since
the date of grant divided by the total number of full months in the Restricted
Period. All remaining shares shall be forfeited and returned to the Company;
provided, that the Committee may, in its sole discretion, waive the restrictions
remaining on any or all such remaining shares of Restricted Stock either before
or after the death, disability or Retirement of the Participant.

 

8



--------------------------------------------------------------------------------



 



(c) Termination for Cause. If a Participant’s employment is terminated for
cause, the Participant shall have no further right to exercise or receive any
Restricted Stock and all Restricted Stock still subject to restrictions at the
date of such termination shall automatically be forfeited and returned to the
Company, unless the Committee and the Board determine otherwise.
6.4 Restrictions on Transferability.
(a) General. Unless the Committee otherwise consents or unless the terms of the
Restricted Stock agreement or grant provide otherwise: (i) shares of Restricted
Stock shall not be sold, exchanged, transferred, pledged, assigned or otherwise
alienated or hypothecated during the Restricted Period except by will or the
laws of descent and distribution; and (ii) all rights with respect to Restricted
Stock granted to a Participant under the Plan shall be exercisable during the
Participant’s lifetime only by such Participant, his or her guardian or legal
representative.
(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to an award of Restricted Stock under
the Plan as the Committee deems advisable, including, without limitation,
restrictions under applicable federal or state securities laws.
6.5 Legending of Restricted Stock. Any certificates evidencing shares of
Restricted Stock awarded pursuant to the Plan shall bear the following legend:
The shares represented by this certificate were issued subject to certain
restrictions under the Wolverine World Wide, Inc. 1997 Stock Incentive Plan (the
“Plan”). A copy of the Plan is on file in the office of the Secretary of the
Company. This certificate is held subject to the terms and conditions contained
in a restricted stock agreement that includes a prohibition against the sale or
transfer of the stock represented by this certificate except in compliance with
that agreement and that provides for forfeiture upon certain events.
6.6 Representations and Warranties. A Participant who is awarded Restricted
Stock shall represent and warrant that the Participant is acquiring the
Restricted Stock for the Participant’s own account and investment and without
any intention to resell or redistribute the Restricted Stock. The Participant
shall agree not to resell or distribute such Restricted Stock after the
Restricted Period except upon such conditions as the Company may reasonably
specify to ensure compliance with federal and state securities laws.
6.7 Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to Restricted Stock held of record by
such Participant as if the Participant held unrestricted Common Stock; provided,
that the unvested portion of any award of Restricted Stock shall be subject to
any restrictions on transferability or risks of forfeiture imposed pursuant to
Sections 6.1, 6.3 and 6.4 of the Plan. Unless the Committee otherwise determines
or unless the terms of the restricted stock agreement or grant provide
otherwise, any noncash dividends or distributions paid with respect to shares of
unvested Restricted Stock shall be subject to the same restrictions as the
shares to which such dividends or distributions relate. Any dividend payment
with respect to Restricted Stock shall be made no later than the end of the
calendar year in which the dividends are paid to stockholders, or, if later, the
15th day of the third month following the date the dividends are paid to
stockholders.

 

9



--------------------------------------------------------------------------------



 



SECTION 7
Stock Awards
7.1 Grant. A Participant may be granted one or more Stock Awards under the Plan
in lieu of, or as payment for, the rights of a Participant under any other
compensation plan, policy or program of the Company or its Subsidiaries. Stock
Awards shall be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee in its sole
discretion. Notwithstanding the previous sentence, the shares of stock subject
to Stock Awards shall be issued no later than the 15th day of the third month
after the end of the calendar year in which the award is granted.
7.2 Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to shares of Common Stock issued to
the Participant as a Stock Award under this Section 7 upon the Participant
becoming the holder of record of the Common Stock granted pursuant to such Stock
Awards; provided, that the Committee may impose such restrictions on the
assignment or transfer of Common Stock awarded pursuant to a Stock Award as it
deems appropriate. Any dividend payment with respect to Stock Awards shall be
made no later than the end of the calendar year in which the dividends are paid
to stockholders, or, if later, the 15th day of the third month following the
date the dividends are paid to stockholders.
SECTION 8
Change in Control
8.1 Acceleration of Vesting. If a Change in Control of the Company shall occur,
then, unless the Committee or the Board otherwise determines with respect to one
or more Incentive Awards, without action by the Committee or the Board: (a) all
outstanding Stock Options shall become immediately exercisable in full and shall
remain exercisable during the remaining term thereof, regardless of whether the
Participants to whom such Stock Options have been granted remain in the employ
or service of the Company or any Subsidiary; and (b) all other outstanding
Incentive Awards shall become immediately fully vested and exercisable and
nonforfeitable.
8.2 Cash Payment for Stock Options. If a Change in Control of the Company shall
occur, then the Committee, in its sole discretion, and without the consent of
any Participant affected thereby, may determine that some or all Participants
holding outstanding Stock Options shall receive, with respect to some or all of
the shares of Common Stock subject to such Stock Options, as of the effective
date of any such Change in Control of the Company, cash in an amount equal to
the greater of the excess of (a) the highest sales price of the shares on the
New York Stock Exchange on the date immediately prior to the effective date of
such Change in Control of the Company or (b) the highest price per share
actually paid in connection with any Change in Control of the Company over the
exercise price per share of such Stock Options.

 

10



--------------------------------------------------------------------------------



 



SECTION 9
General Provisions
9.1 No Rights to Awards. No Participant or other person shall have any claim to
be granted any Incentive Award under the Plan and there is no obligation of
uniformity of treatment of Participants or holders or beneficiaries of Incentive
Awards under the Plan. The terms and conditions of Incentive Awards of the same
type and the determination of the Committee to grant a waiver or modification of
any Incentive Award and the terms and conditions thereof need not be the same
with respect to each Participant.
9.2 Withholding. The Company or a Subsidiary shall be entitled to: (a) withhold
and deduct from future wages of a Participant (or from other amounts that may be
due and owing to a Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, state, local and foreign withholding and
employment-related tax requirements attributable to an Incentive Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Incentive Award or a disqualifying disposition of
Common Stock received upon exercise of an incentive stock option; or (b) require
a Participant promptly to remit the amount of such withholding to the Company
before taking any action with respect to an Incentive Award. Unless the
Committee determines otherwise, withholding may be satisfied by withholding
Common Stock to be received upon exercise or by delivery to the Company of
previously owned Common Stock.
9.3 Compliance With Laws; Listing and Registration of Shares. All Incentive
Awards granted under the Plan (and all issuances of Common Stock or other
securities under the Plan) shall be subject to all applicable laws, rules and
regulations, and to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares covered thereby upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the grant of
such Incentive Award or the issue or purchase of shares thereunder, such
Incentive Award may not be exercised in whole or in part, or the restrictions on
such Incentive Award shall not lapse, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
9.4 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements, including the grant of
stock options and other stock-based awards, and such arrangements may be either
generally applicable or applicable only in specific cases.
9.5 No Right to Employment. The grant of an Incentive Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary. The Company or any Subsidiary may at any time dismiss
a Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any written
agreement with a Participant.

 

11



--------------------------------------------------------------------------------



 



9.6 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.
9.7 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
SECTION 10
Termination and Amendment
The Board may terminate the Plan at any time, or may from time to time amend the
Plan as it deems proper and in the best interests of the Company, provided that
no such amendment may impair any outstanding Incentive Award without the consent
of the Participant, except according to the terms of the Plan or the Incentive
Award, and provided further that the Plan may not be amended in any way that
causes the Plan to fail to comply with or be exempt from Section 409A of the
Code, unless the Board expressly determines to amend the Plan to be subject to
Section 409A of the Code. No termination, amendment or modification of the Plan
shall become effective with respect to any Incentive Award previously granted
under the Plan without the prior written consent of the Participant holding such
Incentive Award unless such amendment or modification operates solely to the
benefit of the Participant.
SECTION 11
Effective Date and Duration of the Plan
This Plan shall take effect April 16, 1997, subject to approval by the
stockholders at the 1997 Annual Meeting of Stockholders or any adjournment
thereof or at a Special Meeting of Stockholders. Unless earlier terminated by
the Board of Directors, no Incentive Award shall be granted under the Plan after
April 15, 2007.
As amended October 9, 2008.

 

12